Exhibit 10.1

FRANKLIN RESOURCES, INC.

1998 EMPLOYEE STOCK INVESTMENT PLAN

As Amended and Restated December 13, 2006

The following constitute the provisions of the 1998 Employee Stock Investment
Plan of Franklin Resources, Inc.

1.

Purpose.

The purpose of the Plan is to provide employees of the Company (as hereinafter
defined) and its Designated Parents or Subsidiaries with an opportunity to
purchase Common Stock of the Company through accumulated payroll deductions. It
is the intention of the Company to have the Plan qualify as an “Employee Stock
Investment Plan” under Section 423 of the Code (as hereinafter defined). The
provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

2.

Definitions.

As used herein, the following definitions shall apply:

(a)           “Accrual Period” means a period of approximately six (6) months,
commencing on February 1 and August 1 of each year and terminating on the next
following July 31 or January 31, respectively, except with respect to the first
accrual period which may be shorter if so determined by the Plan Administrator.

(b)

“Board” means the Board of Directors of the Company.

 

(c)

“Code” means the Internal Revenue Code of 1986, as amended.

 

(d)

“Common Stock” means the common stock of the Company.

 

(e)

“Company” means Franklin Resources, Inc., a Delaware corporation.

(f)         “Compensation” means an Employee’s base salary (whether such amount
is reflected by one amount or several separate components making up an aggregate
amount) and commissions from the Company including paid time off and overtime or
one or more Designated Parents or Subsidiaries, including such amounts of base
salary and commissions as are deferred by the Employee (i) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code, or (ii) to
a plan qualified under Section 125 of the Code. Compensation does not include
bonuses, restricted stock awards, other annual awards, other incentive payments,
reimbursements or other expense

 

 



 

allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, profit sharing or other employer matching contributions (other
than employee deferral contributions described in the first sentence) made on
the Employee’s behalf by the Company or one (1) or more Designated Parents or
Subsidiaries under any employee benefit or welfare plan now or hereafter
established, and any other payments not specifically referenced in the first
sentence.

(g)           “Corporate Transaction” means any of the following
stockholder-approved transactions to which the Company is a party:

(i)

a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(ii)

the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with complete liquidation or dissolution of the
Company; or

(iii)

any reverse merger in which the Company is the surviving entity, but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger.

(h)           “Designated Parents or Subsidiaries” means the Parents or
Subsidiaries which have been designated by the Plan Administrator from time to
time as eligible to participate in the Plan.

(i)             “Effective Date” means February 1, 1998 or such later date as is
designated by the Plan Administrator for the commencement of the first Purchase
and Accrual Period hereunder. However, should any Designated Parent or
Subsidiary become a participating company in the Plan after such date, then such
entity shall designate a separate Effective Date with respect to its
employee-participants.

(j)             “Employee” means any individual, including an officer or
director, who is an employee of the Company or a Designated Parent or Subsidiary
for purposes of Section 423 of the Code. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on medical leave or other leave of absence approved by the
individual’s employer. Where the period of leave exceeds ninety (90) days and
the individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated on the
ninety-first (91st) day of such leave for purposes of determining eligibility to
participate in the Plan.

(k)

“Enrollment Date” means the first day of each Purchase Period.

 

(l)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

2

 



 

 

(m)

“Exercise Date” means the last day of each Accrual Period.

(n)           “Fair Market Value” means, as of any date, the closing price of
the Common Stock on the New York Stock Exchange Composite Tape on such date. In
the event such date is not a day on which the New York Stock Exchange is open
for trading or the Company’s Common Stock was not traded on such date, then such
closing price for the last market trading day immediately prior to such date
shall be used.

(o)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(p)           “Participant” means an Employee of the Company or Designated
Parent or Subsidiary who is actively participating in the Plan.

(q)           “Plan” means the Franklin Resources, Inc. 1998 Employee Stock
Investment Plan.

(r)            “Plan Administrator” means either the Board or a Committee of the
Board that is responsible for the administration of the Plan as is designated
from time to time by resolution of the Board.

(s)            “Purchase Period” means a purchase period established pursuant to
Section 4 hereof.

(t)             “Purchase Price” shall mean an amount equal to Ninety Percent
(90%) of the Fair Market Value of a share of Common Stock on the Enrollment Date
or on the Exercise Date, whichever is lower.

(u)           “Reserves” means the sum of the number of shares of Common Stock
covered by each option under the Plan which have not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but not yet placed under option.

(v)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3.

Eligibility.

(a)            Any individual who is an Employee for the ten (10) day period
prior to and including a given Enrollment Date, shall be eligible to participate
in the Plan for the Purchase Period commencing with such Enrollment Date.

(b)           Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (taking into account stock owned by any other person which
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own stock and/or hold outstanding options to purchase stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of

 

3

 



 

any Parent or Subsidiary, or (ii) which permits such person’s rights to purchase
stock under all employee stock purchase plans of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted prior to any discounts provided for in such
plan) for each calendar year in which such option is outstanding at any time.
The determination of the accrual of the right to purchase stock shall be made in
accordance with Section 423(b)(8) of the Code and the regulations thereunder.

(c)            Notwithstanding subsection (a) above, Employees who are subject
to rules or laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the Plan shall not be eligible to participate
in the Plan for any relevant Purchase Period.

4.

Purchase Periods.

(a)            The Plan shall be implemented through overlapping or consecutive
Purchase Periods until such time as (i) the maximum number of shares of Common
Stock available for issuance under the Plan shall have been purchased or (ii)
the Plan shall have been sooner terminated in accordance with Section 19 hereof.
The maximum duration of a Purchase Period shall be twenty-seven (27) months.
Initially, the Plan shall be implemented through overlapping Purchase Periods of
twenty-four (24) months’ duration commencing each February 1 and August 1
following the first Effective Date designated by the Plan Administrator (except
that the initial Purchase Period shall commence on the Effective Date and shall
end on January 31, 2000). The Plan Administrator shall have the authority to
change the length of any Purchase Period and the length of Accrual Periods
within any such Purchase Period subsequent to the initial Purchase Period by
announcement at least ten (10) days prior to the commencement of the Purchase
Period and to determine whether subsequent Purchase Periods shall be consecutive
or overlapping. Notwithstanding the foregoing, in the event the Company
determines it is inadvisable to issue and/or purchase shares of Common Stock
under the Plan as of any Exercise Date, issuances and/or purchases under the
Plan shall be delayed until a date specified by the Plan Administrator.

(b)           A Participant will be granted a separate option for each Purchase
Period in which such individual participates. The option shall be granted on the
Enrollment Date and will be automatically exercised in successive installments
on the Exercise Dates ending within the Purchase Period.

(c)            An Employee may participate in only one Purchase Period at a
time. Accordingly, except as provided in subsection 4(d) below, an Employee who
wishes to join a new Purchase Period must withdraw from the current Purchase
Period in which such Employee is participating and must also enroll in the new
Purchase Period prior to the Enrollment Date for that Purchase Period.

(d)           If on the first day of any Accrual Period in a Purchase Period in
which a Participant is participating, the Fair Market Value of the Common Stock
is less than the

 

4

 



 

Fair Market Value of the Common Stock on the Enrollment Date of the Purchase
Period (after taking into account any adjustment during the Purchase Period
pursuant to Section 18(a)), the Purchase Period shall be terminated
automatically and the Participant shall be enrolled automatically in the new
Purchase Period which has its first Accrual Period commencing on that date,
provided the Participant is eligible to participate in the Plan on that date and
has not elected to terminate participation in the Plan.

(e)            Except as otherwise specifically provided herein, the acquisition
of Common Stock through participation in the Plan for any Purchase Period shall
neither limit nor require the acquisition of Common Stock by a Participant in
any subsequent Purchase Period.

5.

Participation.

(a)            An eligible Employee may become a Participant in the Plan by
completing a subscription agreement, substantially in the form of Exhibit “A” to
this Plan, whether in hard copy or in electronic form, authorizing payroll
deductions and submitting it with the designated payroll office of the Company
at least fifteen (15) days prior to the Enrollment Date for the Purchase Period
in which such participation will commence, unless a later time for submitting
the subscription agreement is set by the Plan Administrator for all eligible
Employees with respect to a given Purchase Period.

(b)           Payroll deductions for a Participant shall commence with the first
payroll period following the Enrollment Date and shall end on the last complete
payroll period during the Purchase Period, unless sooner terminated by the
Participant as provided in Section 10.

6.

Payroll Deductions.

(a)            At the time a Participant files a subscription agreement, such
Participant shall elect to have payroll deductions made during the Purchase
Period in amounts between one percent (1%) and not exceeding ten percent (10%)
of the Compensation which such Participant receives during the Purchase Period.

(b)           All payroll deductions made for a Participant shall be credited to
such Participant’s account under the Plan and will be withheld in whole
percentages only. A Participant may not make any additional payments into such
account, except as may be required to comply with the laws of certain non-U.S.
jurisdictions where payroll deductions may be prohibited by law.

(c)            A Participant may discontinue participation in the Plan as
provided in Section 10, or may decrease the rate of payroll deductions during
the Purchase Period by completing and filing with the Company a new subscription
agreement authorizing a decrease in the payroll deduction rate. The decrease in
rate shall be effective with the first full payroll period commencing fifteen
(15) days after the Company’s receipt of the new subscription agreement unless
the Company elects to process a given change in participation more quickly. A
Participant may increase the rate of payroll deductions for a future Purchase
Period by filing with the Company a new subscription agreement

 

5

 



 

authorizing an increase in the payroll deduction rate within fifteen (15) days
(unless the Company elects to process a given change in participation more
quickly) before the commencement of the upcoming Purchase Period. A
Participant’s subscription agreement shall remain in effect for successive
Purchase Periods unless terminated as provided in Section 10. The Plan
Administrator shall be authorized to limit the number of payroll deduction rate
changes during any Purchase Period.

(d)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s
payroll deductions may be decreased to 0% at such time during any Accrual Period
which is scheduled to end during the current calendar year (the “Current Accrual
Period”) that the aggregate of all payroll deductions which were previously used
to purchase stock under the Plan in a prior Accrual Period which ended during
that calendar year plus all payroll deductions accumulated with respect to the
Current Accrual Period equal $22,500. Payroll deductions shall recommence at the
rate provided in such Participant’s subscription agreement at the beginning of
the first Accrual Period which is scheduled to end in the following calendar
year, unless terminated by the Participant as provided in Section 10.

7.

Grant of Option.

(a)            On the Enrollment Date, each Participant in such Purchase Period
shall be granted an option to purchase on each Exercise Date of such Purchase
Period (at the applicable Purchase Price) up to a number of shares of the Common
Stock determined by dividing such Participant’s payroll deductions accumulated
prior to such Exercise Date by the applicable Purchase Price; provided (i) that
such purchase shall be subject to the limitations set forth in Sections 3(b) and
12 hereof, and (ii) the maximum number of shares of Common Stock a Participant
will be permitted to purchase in any Accrual Period will be two thousand (2,000)
shares, subject to adjustment as provided in Section 18 hereof. Exercise of the
option shall occur as provided in Section 8, unless the Participant has
withdrawn pursuant to Section 10, and the option, to the extent not exercised,
shall expire on the last day of the Purchase Period.

(b)           The Company may, in its sole discretion, provide matching grants
in a uniform and non-discriminatory manner (in whole or partial shares) of
Common Stock to Participants who satisfy specified ongoing holding period
requirements with respect to shares purchased hereunder upon such terms and
conditions as are determined from time to time by the Plan Administrator.

8.

Exercise of Option.

Unless a Participant withdraws from the Plan as provided in Section 10 below,
such Participant’s option for the purchase of shares will be exercised
automatically on each Exercise Date, and the maximum number of shares (including
fractional shares) subject to the option shall be purchased for such Participant
at the applicable Purchase Price with the accumulated payroll deductions in such
Participant’s account. The Plan Administrator shall be authorized to establish
procedures for the handling of fractional shares, including the distribution of
cash in lieu thereof. Notwithstanding the foregoing,

 

6

 



 

any amount remaining in the Participant's account following the purchase of
shares on the Exercise Date due to the application of Section 423 (b) (8) of the
Code, shall be returned to the Participant. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by such
Participant.

9.

Delivery.

Upon receipt of a request from a Participant after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to such
Participant, as promptly as practicable, of a certificate representing the
shares purchased upon exercise of such Participant’s option. The shares
purchased under the Plan may also be delivered in uncertificated form by way of
an electronic transfer to the brokerage account of participant.

10.

Withdrawal; Termination of Employment.

(a)            A Participant may withdraw all, but not less than all of the
payroll deductions credited to such Participant’s account and not yet used to
exercise such Participant’s option under the Plan at any time by giving at least
fifteen (15) days prior written notice to the Company, substantially in the form
of Exhibit “B” to this Plan, whether in hard copy or electronic form. All of the
Participant’s payroll deductions credited to such Participant’s account will be
paid to such Participant as promptly as practicable after receipt of notice of
withdrawal, such Participant’s option for the Purchase Period will be
automatically terminated, and no further payroll deductions will be made during
the Purchase Period. If a Participant withdraws from a Purchase Period, payroll
deductions will not resume at the beginning of the succeeding Purchase Period
unless the Participant delivers a new subscription agreement to the Company.

(b)           Upon a Participant’s ceasing to be an Employee for any reason or
upon termination of a Participant’s employment relationship (as described in
Section 2(j)), the payroll deductions credited to such Participant’s account
during the Purchase Period, but not yet used to purchase shares will be returned
to such Participant or, in the case of such Participant’s death, to the person
or persons entitled thereto under Section 14, and such Participant’s option will
be automatically terminated.

11.

Interest.

No interest shall accrue on the payroll deductions credited to a Participant’s
account under the Plan under any circumstances or at any time.

12.

Stock.

(a)            The maximum number of shares of Common Stock which shall be made
available for sale or as a matching grant under the Plan shall be eight million
(8,000,000) shares, subject to adjustment upon changes in capitalization of the
Company as provided for in Section 18. If on a given Exercise Date, the number
of shares with respect to which options are to be exercised exceeds the number
of shares then available under the Plan, the Plan Administrator shall make a pro
rata allocation of the shares remaining

 

7

 



 

available for purchase among the Participants in as uniform a manner as shall be
practicable and as it shall determine to be equitable.

(b)           A Participant will have no interest or voting right in shares
covered by such Participant’s option until such shares are actually purchased on
such Participant’s behalf in accordance with the applicable provisions of the
Plan. No adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such purchase.

(c)            Shares to be delivered to a Participant under the Plan will be
registered in the name of the Participant or in the name of the Participant and
such Participant’s spouse.

13.

Administration.

The Plan shall be administered by the Board or a committee of members of the
Board appointed by the Board. The Board or its committee shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan. Every finding, decision and determination made by the Board or
its committee shall, to the full extent permitted by law, be final and binding
upon all persons.

14.

Designation of Beneficiary.

(a)            Each Participant will file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the Participant’s account
under the Plan in the event of such Participant’s death. If a Participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

(b)           Such designation of beneficiary may be changed by the Participant
(and such Participant’s spouse, if any) at any time by written notice. In the
event of the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant’s death,
the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Plan Administrator),
the Plan Administrator, in its discretion, may deliver such shares and/or cash
to the spouse or to any one or more dependents or relatives of the Participant,
or if no spouse, dependent or relative is known to the Plan Administrator, then
to such other person as the Plan Administrator may designate.

15.

Transferability.

Neither payroll deductions credited to a Participant’s account nor any rights
with regard to the exercise of an option or to receive shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution or as provided in Section 14
hereof) by the Participant, nor shall it be subject to attachment or other legal
process of whatever nature. Provided, however,

 

8

 



 

that the shares purchased under the Plan may also be delivered in uncertificated
form by way of an electronic transfer to the brokerage account of participant.
Any such attempt at assignment, attachment, transfer, pledge or other
disposition shall be without effect, except that the Plan Administrator may
treat such act as an election to withdraw funds from a Purchase Period in
accordance with Section 10.

16.

Use of Funds.

All payroll deductions received along with any other funds held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions or funds.

17.

Reports.

Individual accounts will be maintained for each Participant in the Plan.
Statements of account will be given to Participants at least annually, which
statements will set forth the amounts of payroll deductions, the Purchase Price,
the number of shares purchased and the remaining cash balance, if any.

18.

Changes in Capitalization; Corporate Transactions.

(a)            Subject to any required action by the stockholders of the
Company, the Reserves, as well as the Purchase Price, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other similar event
resulting in an increase or decrease in the number of issued shares of Common
Stock. Such adjustment shall be made by the Plan Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided for herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option. The Plan
Administrator may, if it so determines in the exercise of its sole discretion,
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock.

(b)           Corporate Transactions. In the event of a proposed Corporate
Transaction, each option under the Plan shall be assumed by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Plan Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the Purchase Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Plan Administrator
shortens the Purchase Period then in progress in lieu of assumption in the event
of a Corporate Transaction, the Plan Administrator shall notify each Participant
in writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that either:

 

9

 



 

 

(1)           the Participant’s option will be exercised automatically on the
New Exercise Date, unless prior to such date the Participant has withdrawn from
the Purchase Period as provided in Section 10; or

(2)           the Company shall pay to the Participant on the New Exercise Date
an amount in cash, cash equivalents, or property as determined by the Plan
Administrator that is equal to the excess, if any, of (i) the Fair Market Value
of the shares subject to the option over (ii) the Purchase Price due had the
Participant’s option been exercised automatically under Subsection (b)(1) above.
In addition, all remaining accumulated payroll deduction amounts shall be
returned to the Participant.

(c)            For purposes of this Section 18, an option granted under the Plan
shall be deemed to be assumed if, in connection with the Corporate Transaction,
the option is replaced with a comparable option with respect to shares of
capital stock of the successor corporation or Parent thereof. The determination
of option comparability shall be made by the Plan Administrator prior to the
Corporate Transaction and its determination shall be final, binding and
conclusive on all persons.

19.

Amendment or Termination of the Plan.

(a)            The Plan Administrator may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 18 or this Section
19, no such termination can affect options previously granted, provided that a
Purchase Period may be terminated by the Plan Administrator on any Exercise Date
if the Plan Administrator determines that the termination of the Purchase Period
is in the best interests of the Company and its stockholders. Except as provided
in Section 18 or this Section 19, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any Participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law or regulation), the Company shall
obtain stockholder approval in such a manner and to such a degree as required.

(b)           Without stockholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the Plan
Administrator shall be entitled to change the Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during Purchase
Periods, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, establish additional terms, conditions, rules
or procedures to accommodate the rules or laws of applicable foreign
jurisdictions, permit payroll withholding in excess of the amount designated by
a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Plan
Administrator determines in its sole discretion advisable and which are
consistent with the Plan.

 

10

 



 

 

(c)            On December 13, 2006, the Board approved an amendment and
restatement of the Plan to (i) increase the maximum number of shares which shall
be made available for sale or as a matching grant under the Plan to eight
million (8,000,000) shares, (ii) extend the term of the Plan to January 31,
2018, and (iii) remove, for Purchase Periods occurring on and after the date the
Board approved such amendment and restatement, the provision that Employees will
not be eligible to participate in the Plan for any relevant Purchase Period if
such Employee’s customary employment is less than 20 hours per week. The
increase in the maximum number of shares available requires the approval of the
Company’s stockholders.

20.

Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Plan Administrator at the location, or by the
person, designated by the Plan Administrator for the receipt thereof.

21.

Conditions Upon Issuance of Shares.

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the Participant to represent and warrant at the time of any such exercise that
the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law. In addition, no options shall be exercised or
shares issued hereunder before the Plan shall have been approved by stockholders
of the Company in accordance with Section 423 of the Code.

22.

Term of Plan.

The Plan shall become effective upon January 1, 1998. It shall continue until
January 31, 2018 unless sooner terminated under Section 19. The first Effective
Date under the Plan shall be determined as set forth in Section 2(i).

23.

No Employment Rights.

The Plan does not, directly or indirectly, create any right for the benefit of
any employee or class of employees to purchase any shares under the Plan, or
create in any employee or class of employees any right with respect to
continuation of employment by the Company or a Designated Parent or Subsidiary,
and it shall not be deemed to interfere in any way with such employer’s right to
terminate, or otherwise modify, an employee’s employment at any time.

 

11

 



 

 

24.

Effect of Plan.

The provisions of the Plan shall, in accordance with its terms, be binding upon,
and inure to the benefit of, all successors of each Participant, including,
without limitation, such Participant’s estate and the executors, administrators
or trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy
or representative of creditors of such Participant.

25.

Applicable Law.

The laws of the State of Delaware (excluding that body of law pertaining to its
conflicts of law) will govern all matters relating to this Plan except to the
extent it is superseded by the laws of the United States.



 

12

 



 

 

EXHIBIT A

FRANKLIN RESOURCES, INC.

1998 EMPLOYEE STOCK INVESTMENT PLAN

SUBSCRIPTION AGREEMENT

 

____

Original Application

Enrollment Date: ____________

____

Change in Payroll Deduction Rate

 

____

Change of Beneficiary(ies)

 

I, _____________________________, hereby elect to participate in the Franklin
Resources, Inc. 1998 Employee Stock Investment Plan (the “Plan”), for the
Purchase Period __________________ to __________________, and hereby subscribe
to purchase shares of the Company's Common Stock in accordance with this
Subscription Agreement and the Plan. Capitalized terms not otherwise defined
herein are used as defined in the Plan. I have received a copy of the complete
Plan and understand that my participation in the Plan is in all respects subject
to the terms of the Plan.

I hereby authorize payroll deductions in the amount of ________% of my
Compensation from each paycheck during the Purchase Period. I understand that
this amount must not be less than one percent (1%) and not more than ten percent
(10%) of my Compensation during the Offering Period and that no fractional
percentages are permitted. I further understand that:

(1)

all payroll deductions made by me shall be credited to my account under the
Plan;

(2)

I may not make any additional payments into such account;

 

(3)

all payments made by me shall be accumulated for the purchase of shares of
Common Stock at the applicable purchase price determined in accordance with the
Plan;

(4)

except as otherwise set forth in the Plan, shares will be purchased for me
automatically on the Exercise Date of each Accrual Period unless I otherwise
withdraw from the Plan by giving written notice to the Company for such purpose;

(5)

no interest will be credited on funds held in my account at any time for any
reason including, but not limited to, before or after the purchase of shares
under the Plan or in connection with any refund caused by my withdrawal from the
Plan;

 

 

13

 



 

 

(6)

I may discontinue my participation in the Plan at any time prior to an Exercise
Date as provided in Section 10 of the Plan;

(7)

I can decrease the rate of my payroll deductions in whole percentage increments
to not less than one percent (1%) on one (1) occasion only during any Accrual
Period by completing and filing a new Subscription Agreement with such decrease
taking effect as of the beginning of the payroll period following the date of
filing of a new Subscription Agreement, filed at least fifteen (15) days prior
to the beginning of such payroll period;

(8)

I may not increase the rate of my payroll deductions during any Purchase Period.

(9)

I may increase or decrease the rate of deductions for future Purchase Periods by
filing a new Subscription Agreement, and that any such change will be effective
as of the beginning of the next Purchase Period;

(10)

unless I discontinue my participation in the Plan as provided in Section 10 of
the Plan, my election will continue to be effective for each successive Purchase
Period.

Until I request the delivery of certificates, shares purchased for me under the
Plan shall be owned by me beneficially and shall be held in street name of the
nominee of the third party administrator selected by the Plan Administrator to
administer the Plan records or in such other nominee name as shall be designated
from time to time by the Plan Administrator. Upon delivery, shares should be
issued in the name(s) of (name of employee or employee and spouse
only):__________________________________________________

________________________________________________________________________

 

In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due to me under the Plan

NAME: (Please print)

____________________________________

___________________________

(First)

(Middle)

(Last)

(Address)

 

 

____________________________________

___________________________

(Relationship)

 

 

I understand that if I dispose (an “Early Disposition”) of any shares received
by me pursuant to the Plan within two (2) years after the Enrollment Date or
within one (1) year after the Exercise Date for such shares (the “Minimum
Holding Period”), I will be treated for federal income tax purposes as having
received ordinary compensation income at the time of such disposition in an
amount equal to the excess of the Fair Market Value

 

14

 



 

of the shares on the Exercise Date over the price which I paid for the shares,
regardless of whether I disposed of the shares at a price less than their Fair
Market Value on the Exercise Date. The remainder of the gain or loss, if any,
recognized on such disposition will be treated as capital gain or loss. I hereby
agree to notify the Company in writing within thirty (30) days after the date of
any such Early Disposition.

If I dispose of shares purchased under the Plan at any time after expiration of
such Minimum Holding Period, I understand that I will be treated for federal
income tax purposes as having received compensation income only to the extent of
an amount equal to the lesser of (1) the excess of the Fair Market Value of the
shares at the time of such disposition over the purchase price which I paid for
the shares under the option, or (2) ten percent (10%) of the Fair Market Value
of shares on the Enrollment Date. The remainder of the gain or loss, if any,
recognized on such disposition will be treated as capital gain or loss.

I will make adequate provision for federal, state or other tax withholding
obligations, if any, which arise upon any disposition of the Common Stock. The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to the sale or Early Disposition of Common Stock by me.

I understand that my ability to participate in the Plan is subject to my consent
to access, and acknowledgement of having accessed, the Plan prospectus in
connection with the Form S-8 registration statement for the Plan, any updates
thereto, and the Plan (collectively, the “Plan Documents”) in electronic form
through the People Page on the Company's Intranet. By signing below and
participating in the Plan, I: (i) consent to access electronic copies (instead
of receiving paper copies) of the Plan Documents via the Company’s Intranet;
(ii) represent that I have access to the Company’s Intranet; (iii) acknowledge
receipt of the electronic copies, or that I am already in possession of paper
copies, of the Plan Documents and the Company’s most recent annual report to
stockholders; (iv) acknowledge that I am familiar with and agree to participate
in the Plan subject to the terms and provisions of the Plan Documents and
(v) consent to access and receive in the future electronic copies via the
Company’s Intranet or otherwise of all documents made a part of, or incorporated
by reference into, the Plan Documents in the future as well as any other
reports, proxy statements and other communications distributed in the future to
security holders of the Company generally.

I acknowledge that I may receive, without charge, upon written or oral request,
paper copies of any or all of the Plan Documents, documents incorporated by
reference in the Form S-8 registration statement for the Plan, and the Company’s
most recent annual report to stockholders or any other documents described in
the preceding paragraph by requesting them from Stock Administration at the
Company, One Franklin Parkway, San Mateo, CA 94403-1906. Telephone (650)
525-8037. I further acknowledge that I may also withdraw my consent to receive
any or all documents electronically by notifying Stock Administration at the
above address in writing.

 

15

 



 

 

I understand that the tax information contained herein is only a summary of some
of the basic provisions of the Code and related regulations applicable to the
Plan in effect as of the date of execution of this Subscription Agreement and is
subject to change. I further understand that the Company is not giving tax
advice and that I should consult a tax advisor of my choice concerning the tax
implications of the purchase and sale of stock under the Plan.

I hereby agree to be bound by the terms of the Plan and acknowledge that the
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Plan.

SPOUSE'S SIGNATURE

SIGNATURE: _______________________  

(necessary if beneficiary is not spouse)

 

EMPLOYEE NAME: _________________  

______________________________

 

(Signature)

 

 

DATE:
_____________________________                          ______________________________

(Print Name)

 



 

16

 



 

 

EXHIBIT B

FRANKLIN RESOURCES, INC.

1998 EMPLOYEE STOCK INVESTMENT PLAN

NOTICE OF WITHDRAWAL

The undersigned Participant in the Purchase Period of the Franklin Resources,
Inc. 1998 Employee Stock Investment Plan which began on _________________,
hereby notifies the Company that such Participant hereby withdraws from the
Purchase Period. Such Participant hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited such
Participant’s account with respect to such Purchase Period. The undersigned
understands and agrees that the option for such Purchase Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Purchase Period and the undersigned shall be eligible to participate in
succeeding Purchase Periods only by delivering to the Company a new Subscription
Agreement.

 

Name and Address

of Participant:

________________________________________________

 

________________________________________________

 

________________________________________________

 

Signature:

____________________________

Date:

____________________________

 

 

 

17

 

 

 